Exhibit Case Name: Interstate Bakeries Corporation & AllSubsidiaries Case No:04-45814-jwv-11 Consolidated Monthly Operating Report Summary For The Four Weeks Ended and as ofAprl 5, 2008 REVENUE Gross Income $ 210,181,623 Less Cost of Goods Sold 106,239,367 Ingredients, Packaging & Outside Purchasing $ 60,543,078 Direct & Indirect Labor 34,441,412 Overhead & Production Administration 11,254,877 Gross Profit 103,942,256 OPERATING EXPENSES Owner - Draws/Salaries - Selling & Delivery Employee Salaries 48,974,685 Advertising and Marketing 2,268,992 Insurance (Property, Casualty, & Medical) 11,028,590 Payroll Taxes 4,144,221 Lease and Rent 2,802,104 Telephone and Utilities 1,672,192 Corporate Expense (Including Salaries) 6,460,600 Other Expenses 30,016,538 (i) Total Operating Expenses 107,367,922 EBITDA (3,425,666 ) Restructuring & Reorganization Charges 3,745,661 (ii) Depreciation and Amortization 5,155,576 Abandonment 84,740 Property & Equipment Impairment - Other( Income)/Expense 8,930 Gain/Loss Sale of Prop - Interest Expense 3,106,124 Operating Income (Loss) (15,526,697 ) Income Tax Expense (Benefit) (128,586 ) Net Income (Loss) $ (15,398,111 ) CURRENT ASSETS Accounts Receivable at end of period $ 130,219,232 Increase (Decrease) in Accounts Receivable for period (4,918,943 ) Inventory at end of period 60,749,258 Increase (Decrease) in Inventory for period 3,192,909 Cash at end of period 21,984,319 Increase (Decrease) in Cash for period (967,586 ) Restricted Cash 22,109,945 (iii) Increase (Decrease) in Restricted Cash for period 141,597 LIABILITIES Increase (Decrease) Liabilities Not Subject to Compromise 9,242,985 Increase (Decrease) LiabilitiesSubject to Compromise 27,697 Taxes payable: Federal Payroll Taxes $ 3,660,320 State/Local Payroll Taxes 6,585,155 State Sales Taxes 773,345 Real Estate and Personal Property Taxes 6,891,216 Other (see attached supplemental schedule) 4,086,155 Total Taxes Payable 21,996,191 See attached supplemental schedule for footnoted information. IBC Other Taxes Payable - Supplemental Schedule for period ended April 5, 2008 Description Amount Use Tax $ 545,903 Accr. Franchise Tax 1,900,773 Other Taxes 1,639,479 Total Other Taxes Payable $ 4,086,155 11th period (i)Other Expenses included the following items: Employee benefit costs 12,123,379 Facility costs (excluding lease expense) 1,083,874 Distribution/transportation costs 13,449,405 Local promotional costs 943,542 Miscellaneous 2,416,338 $ 30,016,538 (ii)Restructuring and reorganization expenses for the period included: Restructuring expenses Other 105,493 Reorganization expenses Professional fees 3,671,398 Interest income (31,230 ) $ 3,745,661 (iii)Restricted cash represents cash held as collateral pursuant to IBC's debtor-in-possession credit facility. Note:Capital expenditures for the period totaled approximately $1.2 million. EXPLANATORY NOTES TO THE INTERSTATE BAKERIES CORPORATION CONSOLIDATED MONTHLY OPERATING REPORT DATED AS OF APRIL 5, 2008 1. This consolidated Monthly Operating Report (MOR), reflecting results for the four-week period ended April 5, 2008 and balances of and period changes in certain of the Company’s accounts as of April 5, 2008, is unaudited. This MOR should be read together and concurrently with the Company’s third quarter 2008 Form 10-Q that was filed with the Securities and Exchange Commission on April 17, 2008 and the Company’s Annual Report on Form 10-K for fiscal 2007 filed with the SEC on August 16, 2007 for a comprehensive description of our current financial condition and operating results. This MOR is being provided to the Bankruptcy Court and the U.S. Trustee pursuant to requirements under Local Rule 2015-2 C. 2. This MOR is not audited and will not be subject to audit or review by our external auditors on a stand-alone basis at any time in the future.This MOR does not include certain quarterly and year-to-date adjustments reflected upon review of major asset and liability accounts prior to the Company’s filing of its quarterly and annual financial statements with the SEC. Due to the timing impact of the foregoing, results for this period as presented in the MOR are not necessarily indicative of the actual results for the period if all such matters were allocated to all periods in the quarter or year.Accordingly, each period reported in the MORs should not be viewed on a stand-alone basis, but rather in the context of previously reported financial results, including the Company’s SEC filings. 3. This MOR is presented in a format providing information required under local rule and incorporating measurements used for internal operating purposes, rather than in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information. This MOR does not include certain financial statements and explanatory footnotes, including disclosures required under GAAP. 4. As of April 5, 2008 the Company had borrowed $28 million under its $200 million debtor-in-possession credit facility, which is subject to a borrowing base formula based on its level of eligible accounts receivable, inventory, certain real property and reserves.The credit facility was also utilized to support the issuance of letters of credit primarily in support of the Company’s insurance programs.As of April 5, 2008 there were $129.1 million of letters of credit outstanding under the debtor-in-possession credit facility. The amount of the credit facility available for borrowing was $30.8 million as of April 5, 2008.In addition to the borrowing base formula, each borrowing under the debtor-in-possession credit facility is subject to its terms and conditions, including the absence of an event of default thereunder.(See Note 8 to the Company’s financial statements included in its Form 10-Q for the third fiscal quarter of 2008 ended March 8, 2008 for additional information.) 5. On May 9, 2008 the Company announced that it had closed on an amended and restated Debtor-in-Possession (DIP) revolving credit agreement to replace the Company’s former DIP credit agreement which was set to expire on June 2, 2008.Under the terms of the amended and restated DIP credit agreement, the maturity date has been extended to September 30, 2008 and the amount available for borrowing under the agreement has been increased from $200 million to $249.7 million subject to the terms of the agreement.Please refer to the Company’s Form 8-K filed with the SEC on May 12, 2008 for additional information.
